COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                 No. 08-16-00156-CR
IN RE:
                                                §             ORIGINAL PROCEEDING
STATE OF TEXAS,
                                                §            ON PETITION FOR WRIT OF
RELATOR.
                                                §                    MANDAMUS


                                      JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Luis Aguilar, Judge of the 243rd District Court of El Paso County, Texas,

and concludes that Relator’s petition for writ of mandamus should be conditionally granted. We

therefore direct the trial court to withdraw the order disqualifying Assistant District Attorney

Denise Butterworth from the prosecution of the case against Luis Solis Gonzalez, in accordance

with the opinion of this Court. The writ of mandamus will issue should the trial court fail to

comply.

         IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.